DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 07/15/2020.
B.	Claims 1-15 remains pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakahashi, Koji (US Pub. 2021/0027127 A1), herein referred to as “Sakahashi”.


As for claims 1 and 14-15, Sakahashi teaches. An electronic device and corresponding method of claim 14 and system of claim 15 capable of accessing a first external device 

As for claim 2, Sakahashi teaches. The electronic device according to claim 1, wherein the first external device creates the first resource specification information in response to a request from the electronic device and provides the first resource specification information to the electronic device and the acquisition unit acquires the access code by creating the access code by using the first resource specification information provided by the first external device (par.98 obtaining the fixed character strings, the number of characters, and the number of trial times of the variable character strings, instead, of the 

As for claim 3, Sakahashi teaches. The electronic device according to claim 2, wherein the electronic device creates resource specification information corresponding to the redirect destination and in a case where a data amount of the created resource specification information exceeds a data amount corresponding to an access code of a size that can be displayed on the display, makes a request for creation of the first resource specification information to the first external device (par. 95 If the error rate is greater than the threshold value, Device 1 cannot embed the embedded data, G21, as is. Then Device 1 reduces the size of the binarized graphic data, G81, to the specified size (S311). The specified size could be the size of one pixel, or could be a predetermined size. Then, Device 1 returns to step S301 and repeats the next processing. On the other hand, if the error rate is equal to or below the threshold value, Device 1 records the selected alignment position information and the alignment size information with the smallest error rate (S312). However, Device 1 can also select the optimum alignment position and alignment size, referring to the error rate and the alignment position and alignment size, and can record this in Memory 5, for instance). 

As for claim 4, Sakahashi teaches. The electronic device according to claim 1, wherein the first external device creates an access code indicating the first resource specification information in response to a request from the electronic device and 

As for claim 5, Sakahashi teaches. The electronic device according to claim 1, further comprising: a saving unit configured to save the first resource specification information having a data amount corresponding to an access code of a size that can be displayed on the display, wherein the acquisition unit creates, in a case where the electronic device is in an off-line state, the access code by using the first resource specification information saved in the saving unit (par. 74; save information can be in local storage or network storage). 

As for claim 6, Sakahashi teaches. The electronic device according to claim 1, wherein the second resource specification information is a URL of a Web service provided by a second external device that can be accessed via the network and the first resource specification information is a reduced URL of the URL (par. 124 a second resource being a URL for Web Service). 



As for claim 8, Sakahashi teaches. The electronic device according to claim 7, wherein in a URL of the Web service, information on a model name of the electronic device and an error code is included (Par. 124 information about any subject matter pertaining to the device or any other arbitrary thing on the internet can be retrieved). 

As for claim 9, Sakahashi teaches. The electronic device according to claim 6, wherein the Web service is a service to provide on-line shopping for purchasing a consumable part of the electronic device (par. 124 accessing merchant). 

As for claim 10, Sakahashi teaches. The electronic device according to claim 9, wherein in a URL of the Web service, information on a model name of the electronic device and an item of a consumable part is included (Par. 112 points to URL codes for recommendations). 



As for claim 12, Sakahashi teaches. The electronic device according to claim 10, wherein in a URL of the Web service, information on a language of destination is further included (par. 112 database storing information on destination of URLs stored to be presented to user). 

As for claim 13, Sakahashi teaches. The electronic device according to claim 1, wherein the access code is a QR code (registered trademark) (par.200 QR code).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT-IDENTIFIER:    US 20130215465 A1 
 
TITLE:                  MANAGEMENT SYSTEM, IMAGE FORMING APPARATUS, AND CONTROL 
                        METHOD FOR GROUPING INFORMATION OUTPUT FROM AN IMAGE 
                        FORMING APPARATUS

ABSTRACT: 
 
An image forming apparatus acquires an event thereof, determines one or a plurality of output targets to which data according to the event is output, based on a type of the event, and posts a message corresponding to data based on a type of the event on a short sentence communication service by using a plurality of accounts of the short sentence communication service provided by a server as an output target.  If an information processing terminal logs in the short sentence communication service by using an account for following a necessary account among the plurality of accounts of the image forming apparatus, the information processing terminal displays messages posted by the image forming apparatus via the followed account. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 4, 2021